K-FED BANCORP 1359 N. Grand Avenue Covina, California 91724-1016 For Additional Information Contact: K. M.Hoveland, President/CEO Dustin Luton, Chief Financial Officer (626) 339-9663 K-FED BANCORP DECLARES QUARTERLY DIVIDEND Covina, California – August 3, 2010 – K-Fed Bancorp (NASDAQ: KFED) announced today that on July 31, 2010 its Board of Directors declared a quarterly cash dividend of $0.11 per share on its common stock. The dividend will be paid on August 31, 2010 to the shareholders of record as of the close of business on August 17, 2010. K-Fed Mutual Holding Company, the parent company of K-Fed Bancorp which holds 8,861,750 of the outstanding shares of K-Fed Bancorp, waived its receipt of the dividend. K-Fed Bancorp is the parent corporation for Kaiser Federal Bank, a federally chartered savings association headquartered in Covina, California.The Bank operates three full service branches and six financial service centers in California, as well as a statewide network of 57 ATMs. K-Fed Bancorp stock trades on NASDAQ under the KFED symbol.For additional information, visit www.k-fed.com or www.kaiserfederal.com.
